Exhibit 99.1 ICON Income Fund Eight B L.P. 2007 Year End Liquidation Update This update covers the year 2007 and is intended to give registered representatives and their investors in ICON Income Fund Eight B L.P. (“Eight B”) a description of Eight B’s activities for the year and an outlook for the future.As a fund manager, ICON Capital Corp. (“ICON”) actively and prudently manages Eight B’s portfolio to yield the best possible return to investors.As a public program, Eight B has reported to you regularly through quarterly, annual and current reports filed with the SEC.These important disclosure documents provide comprehensive required information; however, it is here that we try and summarize the information contained in those documents to give you a better overview of what is going on in Eight B. Eight B entered into its liquidation period on June 17, 2007 and its distribution rate was lowered from 8% to 2.75% per annum.During this period distributions that are generated from net rental income and proceeds from equipment sales may fluctuate as remaining leases come to maturity and equipment coming off lease is sold.Nevertheless, it is expected that the 2.75% rate will be maintained for several years. Below are results of asset dispositions that occurred in 2007 as well as the status of the remaining portfolio. $3,218,989 Investment in Equipment Leased to FedEx Corporation The Equipment: Two (2) 1979-built McDonnell Douglas DC-10-30F aircraft. Investment:In
